DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (U.S.P.G. Pub. No. 2016/0381242) in view of Ferlitsch (U.S.P.G. Pub. No. 2008/0218814).
	Regarding claim 1, Arakawa (U.S.P.G. Pub. No. 2016/0381242)
An image forming apparatus comprising:
an image forming device that forms an image on a recording sheet, thereby producing a printed material (Figure 1, paragraphs [0012]-[0014], image forming apparatus has printing portion); 
a communication device that enables data communication with a terminal device (paragraph [0020], communication portion 110); and 
a control device including a processor, and configured to act, when the processor executes a control program (paragraph [0018], CPU 111), as: 
a controller that controls the image forming device, upon receipt of a print request including print image data transmitted from the terminal device, through the communication device (paragraphs [0022]-[0023], the print job is transmitted from the PC to the image forming apparatus), to form an image represented by the print image data on the recording sheet according to the print request received, thereby producing the printed material (paragraph [0023], the print job is printed); 
a confirmer that causes the image forming device to stand by, without starting the production of the printed material (paragraph [0054], the new printing job is brought into a standby state), upon deciding that the print request has been sent from a predetermined remote location distant from an installation site of the image forming apparatus (paragraph [0054], the job is held in standby unless the distance is close, in which case it is executed), and 
transmits a notification to the user (paragraphs [0050], the notification message is displayed to the user) and 
Arakawa does not explicitly disclose:
Wherein a confirmer transmits a request for final confirmation whether the production of the printed material may be started, to the terminal device through the communication device; and 
a response receiver that receives a response to the request for final confirmation, from the terminal device through the communication device, 
wherein the controller further causes the image forming device to start the production of the printed material, upon deciding that the response received by the response receiver indicates permission to start the production of the printed material.
Ferlitsch (U.S.P.G. Pub. No. 2008/0218814) discloses:
Wherein a confirmer transmits a request for final confirmation whether the production of the printed material may be started, to the terminal device through the communication device (paragraphs [0061]-[0062], the user is shown a preview rendering of the image to be printed by the printer driver); and 
a response receiver that receives a response to the request for final confirmation, from the terminal device through the communication device (paragraphs [0063]-[0065], the user can instruct the creation of proof sheets before producing final output of the job), 
wherein the controller further causes the image forming device to start the production of the printed material, upon deciding that the response received by the response receiver indicates permission to start the production of the printed material (paragraphs [0064]-[0065], the user instructs final output of the job).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the print proofing system with user confirmation as described in Ferlitsch with the printing system of Arakawa such that the user would additionally be able to confirm a final print output after having a chance to review a proof and modify settings if necessary.  The suggestion/motivation would have been in order to prevent a situation where “the user may have to walk N times some distance to the printer and back” (paragraph [0006] of the Ferlitsch reference) and instead allow the “user [to] select one image having a most desirable rendering and then enter or select the identified settings in the driver” (paragraph [0011] of the Ferlitsch reference).  

	Regarding claim 2, the combination of Arakawa and Ferlitsch discloses the apparatus of the parent claim (claim 1).
Arakawa additionally discloses:
wherein, upon deciding that the print request has been sent from the remote location, and that a distance between the terminal device and the image forming apparatus is equal to or longer than a predetermined threshold, the confirmer transmits a notification regarding the print job (paragraph [0045], the system can be configured to send the message for both the case where the distance is greater than and the case that the distance is less than the threshold )
	Arakawa does not explicitly disclose:
the confirmer further transmits, before transmitting the final confirmation, an enquiry whether the print request is free from an error, to the terminal device through the communication device, and
the confirmer transmits the final confirmation to the terminal device, when the response receiver receives a response to the enquiry indicating that the print request is free from an error, from the terminal device through the communication device, but keeps from transmitting the final confirmation to the terminal device, in a case where the response that the print request is free from an error is not received from the terminal device.
	Ferlitsch discloses:
the confirmer further transmits, before transmitting the final confirmation, an enquiry whether the print request is free from an error, to the terminal device through the communication device (paragraphs [0062]-[0065], after being displayed the proof, the user is presented with an opportunity to make additional adjustments to the image or confirm the image if it is as desired.  This constitutes “an enquiry whether the print request is free from error”.), and
the confirmer transmits the final confirmation to the terminal device, when the response receiver receives a response to the enquiry indicating that the print request is free from an error, from the terminal device through the communication device (paragraphs [0064], [0065], after potentially making adjustments to the job, the system allows the user to instruct final confirmation of the job), but keeps from transmitting the final confirmation to the terminal device, in a case where the response that the print request is free from an error is not received from the terminal device (paragraphs [0062]-[0065], In the case where the user does not instruct final confirmation of the job and instead instructs adjustments, the adjustments are made before the user is re-prompted with a new preview – final confirmation is does not occur when the user is continuing to adjust the job)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the print proofing system with user confirmation as described in Ferlitsch with the printing system of Arakawa such that the user would additionally be able to confirm a final print output after having a chance to review a proof and modify settings if necessary.  The suggestion/motivation would have been in order to prevent a situation where “the user may have to walk N times some distance to the printer and back” (paragraph [0006] of the Ferlitsch reference) and instead allow the “user [to] select one image having a most desirable rendering and then enter or select the identified settings in the driver” (paragraph [0011] of the Ferlitsch reference).  

	Regarding claim 3, the combination of Arakawa and Ferlitsch discloses the apparatus of the parent claim (claim 2).
	Arakawa additionally discloses:
further comprising a print image storage region for storing the print image data (paragraphs [0032], [0033], the print job is stored in the memory portion), 
wherein the controller further stores the print image data transmitted from the terminal device in the print image storage region, when the confirmer (i) decides that the distance between the terminal device and the image forming apparatus is shorter than the threshold, although the confirmer has decided that the print request has been sent from the remote location (paragraph [0032]-[0037], the job is stored in memory as the system checks the distance of the user, monitoring it against the set thresholds)
	Ferlitsch additionally discloses:
further comprising a print image storage region for storing the print image data (paragraphs [0039]-[0040])
wherein the controller further stores the print image data transmitted from the terminal device in the print image storage region, when the confirmer (ii) decides that the response that the print request is free from an error has been received (paragraphs [0063]-[0066], the user edits the settings on the generated proof to cause the generation of the final image for output – the generation of this final output implies, at least temporary, storage)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the print proofing system with user confirmation as described in Ferlitsch with the printing system of Arakawa such that the user would additionally be able to confirm a final print output after having a chance to review a proof and modify settings if necessary before generating a final output.  The suggestion/motivation would have been in order to prevent a situation where “the user may have to walk N times some distance to the printer and back” (paragraph [0006] of the Ferlitsch reference) and instead allow the “user [to] select one image having a most desirable rendering and then enter or select the identified settings in the driver” (paragraph [0011] of the Ferlitsch reference).  

	Regarding claim 4, Arakawa additionally discloses:
further comprising an operation device that receives an instruction according to operations by a user (paragraphs [0054], the user can instruct execution of the printing job), 
wherein, when the operation device receives an instruction to print an image represented by the print image data stored in the print image storage region, the controller further causes the image forming device to form the image represented by the print image data on the recording sheet, thus to produce the printed material (paragraph [0054], the job that was previously brought into a standby state is then started)

	Regarding claim 5, the combination of Arakawa and Ferlitsch discloses the apparatus of the parent claim (claim 4).
	Arakawa additionally discloses:
wherein, when a setting that the notification is not to be transmitted to the terminal device is valid, the confirmer decides that the print request has been sent from the remote location (paragraph [0045], if the distance is more than the threshold, the notification message does not need to be sent), and 
upon deciding that the distance between the terminal device and the image forming apparatus is equal to or longer than the threshold, the confirmer causes the image forming device to stand by, without starting the production of the printed material, and keeps from transmitting the notification to the terminal device (paragraphs [0045]-[0046], while the notification is not being transmitted and the distance is greater than the threshold, the job remains in a standby state)
	Arakawa does not explicitly disclose:
	Wherein the notification is a confirmation;
	Wherein the confirmation includes a separate final confirmation;
	Ferlitsch discloses:
Wherein the notification is a confirmation (paragraphs [0063]-[0065], the user can instruct the creation of proof sheets before producing final output of the job),
Wherein the confirmation includes a separate final confirmation (paragraphs [0064]-[0065], the user instructs final output of the job);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the print proofing system with user confirmation as described in Ferlitsch with the printing system of Arakawa such that the user would additionally be able to confirm a final print output after having a chance to review a proof and modify settings if necessary.  The suggestion/motivation would have been in order to prevent a situation where “the user may have to walk N times some distance to the printer and back” (paragraph [0006] of the Ferlitsch reference) and instead allow the “user [to] select one image having a most desirable rendering and then enter or select the identified settings in the driver” (paragraph [0011] of the Ferlitsch reference).  

Regarding claim 7, the combination of Arakawa and Ferlitsch discloses the apparatus of the parent claim (claim 2).
Arakawa does not explicitly disclose:
wherein the controller further deletes the print image data transmitted from the terminal device, when the confirmer receives the response indicating that the print request includes an error, from the terminal device through the communication device.
Ferlitsch discloses:
wherein the controller further deletes the print image data transmitted from the terminal device, when the confirmer receives the response indicating that the print request includes an error, from the terminal device through the communication device (paragraphs [0055], [0062]-[0065], the user can adjust the prior set of proofs with new color settings that are only temporarily saved and then replaced with new chosen settings for proofing or output)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the print proofing system with user confirmation as described in Ferlitsch with the printing system of Arakawa such that the user would additionally be able to confirm a final print output after having a chance to review a proof and modify settings if necessary before generating a final output.  The suggestion/motivation would have been in order to prevent a situation where “the user may have to walk N times some distance to the printer and back” (paragraph [0006] of the Ferlitsch reference) and instead allow the “user [to] select one image having a most desirable rendering and then enter or select the identified settings in the driver” (paragraph [0011] of the Ferlitsch reference).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Ferlitsch as applied to claim 4 above, further in view of Arai (U.S. Patent No. 9,251,450).

Regarding claim 6, the combination of Arakawa and Ferlitsch discloses the apparatus of the parent claim (claim 4).
The combination of Arakawa and Ferlitsch does not explicitly disclose:
wherein, upon deciding that the response received by the response receiver indicates that the production of the printed material is not permitted, the controller further stores the print image data in the print image storage region, without allowing the image forming device to form the image represented by the print image data stored in the print image storage region, on the recording sheet, and 
the controller causes the image forming device to form the image represented by the print image data on the recording sheet, thus to produce the printed material, when the operation device receives an instruction to print the image represented by the print image data stored in the print image storage region.
Arai discloses:
wherein, upon deciding that the response received by the response receiver indicates that the production of the printed material is not permitted, the controller further stores the print image data in the print image storage region (column 6, lines 48-56), without allowing the image forming device to form the image represented by the print image data stored in the print image storage region, on the recording sheet (column 4, lines 62-65 and column 11, 42-50, the authenticated job is not permitted for production for any user which the username/password is not coincident), and 
the controller causes the image forming device to form the image represented by the print image data on the recording sheet, thus to produce the printed material, when the operation device receives an instruction to print the image represented by the print image data stored in the print image storage region (column 10, lines 58-67 and column 13, lines 1-2, the user instructs execution of the job).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Arai including the ability to restrict production of printed material with the combination of Arakawa and Ferlitsch as previously described by configuring the system to restrict execution of the job to unauthenticated users and then execute the job when the authenticated user instructs as described in Arai.  The suggestion/motivation would have been in order to have “leaking of information to third person…be prevented” such that “convenience in printing…is enhanced” (column 14, line 67 through column 15, line 2 of the Ferlitsch reference).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 5712728243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/               Primary Examiner, Art Unit 2674